DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 2-21 are pending in the application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-10 and 12-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13  of U.S. Patent No. 11047413. Although the claims at issue are not identical, they are not patentably distinct from each other.  Examiner notes that all the limitation of the rejected claims are found in the independent claims 1 and 31 or claim that are dependent therefrom. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitations "the second particular location"  and “the first particular location”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Perkins et al. (US 4762433) in view of DeLange et al. (US 2006/0152000.
Re Clm 2:  Perkins et al. disclose (at least figs 1-2) a made-up tubular goods connection, comprising: a coupling (22) that comprises: a longitudinal coupling bore that extends through the coupling (see figs), a first internal thread (top) that is formed within the longitudinal coupling bore, and a second internal  thread (bottom) that is formed within the longitudinal coupling bore; a first tubular member (16) that comprises: a first longitudinal member bore that extends through the first tubular member from a first proximal pin end at a first proximal pin end face to a first distal pin end (see figs), a first external thread (18); a second tubular member (10) that comprises: a second longitudinal member bore that extends through the second tubular member from a second proximal pin end at a second proximal pin end face to a second distal pin end (see figs), a second external thread (12) that is formed on an external surface of the second tubular member and extends along the external surface of the second tubular member (see figs), where the second proximal pin end face is in contact with or is near the first proximal pin end face exclusive of axial interference between the first and second tubular members through the first and second proximal pin end faces at a recommended make-up torque of the connection (see col 5, lines 22-44), and the second proximal pin end face is in contact with the first proximal pin end face with axial interference between the first and second tubular members through the first and second proximal pin end faces at an over torque of the connection (see col 5, line 44 – col 6, line 4).
Perkins et al. disclose (col 6, lines 11-13) that any particular type of threads can be used on the tubular member ends and the coupling.   DeLange et al. teaches (paragraph 0057) the use of wedge threads in a pipe coupling for the purpose of providing the known advantages of wedge threads, thereby creating the largest possible contact surface area at make-up to provide superior compression.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided the threads of the tubular members and the coupling to be wedge threads, as taught by DeLange et al. and known in the art, for the purpose of creating the largest possible contact surface area at make-up to provide superior compression.  
Re Clm 3.  Perkins et al. as modified above discloses wherein the second proximal pin end face is at a distance of at least 0 millimeters (mm) when in contact with or is near the first proximal pin end face exclusive of axial interference between the first and second tubular members through the first and second proximal pin end faces at the recommended make- up torque of the connection, and the second proximal pin end face is at a distance less than 0 mm when in contact with the first proximal pin end face with axial interference between the first and second tubular members through the first and second proximal pin end faces at the over torque of the connection (col 5-col 6).
Re Clms 4-5:  Examiner notes that Perkins et al. as modified by DeLange et al. fail to explicitly disclose the wedge coefficient as required by claim 4, nor does Perkins et al. as modified by DeLange explicitly disclose the over-torque being in a range of 150%-250% of the optimum make-up torque as required by claim 5.  Examiner notes, however, that increasing or decreasing thread widths is well-known in the art based on the desired result and that one having ordinary skill in the art before the effective filing date of the present invention would have arrived at the claimed width coefficient by routine experimentation of straightforward possibilities.  Examiner further notes that providing an over-torque between 150%-250% of the optimum make-up torque would have been an obvious selection based on desired results during routine experimentation.
	 Re Clm 6:  Perkins et al. as modified above discloses wherein each of the first and second internal wedge threads, the first external wedge thread, and the second external wedge thread comprises a dovetail wedge thread (as noted in paragraph 0057 of DeLange et al.).
Re Clm 7:  DeLange et al. further teaches wherein the first external wedge thread comprises a first vanishing wedge thread and the second external wedge thread comprises a second vanishing wedge thread (fig 5), and the first vanishing wedge thread extends from a predetermined first point on the first tubular member defined by a first vanishing point of the first external wedge thread, and the second vanishing wedge thread extends from a predetermined second point on the second tubular member defined by a second vanishing point of the second external wedge thread (vanishing points of first and second threads are proximate the ends of the coupling member).  This is taught for the purpose of the well-known purpose of vanishing threads to enhance both tension and compression capabilities of integral connections when applied to sections of full pipe body wall thickness.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided the connection of Perkins et al. with vanishing threads, as further taught by DeLange et al., for the purpose of enhancing both tension and compression capabilities of integral connections.
Re Clm 8:  Perkins et al. as modified above discloses wherein a first taper pitch diameter of the first external wedge thread intersects a first outer diameter of the first tubular member at the first vanishing point, and a second taper pitch diameter of the second external wedge thread intersects a second outer diameter of the second tubular member at the second vanishing point, and the predetermined first point on the first external wedge thread is located on the first tubular member between the first distal pin end and the first proximal pin end face, and the predetermined second point on the second external wedge thread is located on the second tubular member between the second distal pin end and the second proximal pin end face (as shown in fig 5 of DeLange et al.).
Re Clm 9:  Perkins et al. as modified above discloses wherein the tubular goods connection is free from any torque shoulders (see figs).
Re Clm 10 (as best understood): Perkins et al. as modified above discloses wherein the second particular location and the first particular location are coincident (any 2 particular locations that are coincident).
Re Clm 11:  Perkins et al. as modified above suggest wherein the recommended make-up torque in the made-up tubular goods connection is created by interference between (i) the first external wedge thread, and the first internal wedge thread; and by interference between (ii) the second external wedge thread and with the second internal wedge thread. Examiner notes that the recommended (predetermined) optimum make-up torque is applied only to get the faces to engage (prior to the over-torque),
Re Clm 12:  Perkins et al. disclose (at least figs 1-2) a method of connecting tubular members (10 and 16), comprising: providing a coupling (22) that comprises: a longitudinal coupling bore that extends through the coupling (see figs), a first internal thread (top) that is formed within the longitudinal coupling bore, and a second internal  thread (bottom) that is formed within the longitudinal coupling bore; providing a first tubular member (16) that comprises: a first longitudinal member bore that extends through the first tubular member from a first proximal pin end at a first proximal pin end face to a first distal pin end (see figs), a first external thread (18); providing a second tubular member (10) that comprises: a second longitudinal member bore that extends through the second tubular member from a second proximal pin end at a second proximal pin end face to a second distal pin end (see figs), a second external thread (12) that is formed on an external surface of the second tubular member and extends along the external surface of the second tubular member (see figs), making-up the first proximal pin end of the first tubular member in the coupling with a recommended make-up torque (col 5, lines 10-44); making-up the second proximal pin end of the second tubular member into the coupling with the recommended make-up torque such that the second proximal pin end face is in contact with or is near the first proximal pin end face exclusive of axial interference between the first and second tubular members through the first and second proximal pin end faces (col 5, lines 10-44); and applying an over-torque to move the second proximal pin end face in contact with the first proximal pin end face with axial interference between the first and second tubular members through the first and second proximal pin end faces (col 5, line 44 – col 6, line 4).
Perkins et al. disclose (col 6, lines 11-13) that any particular type of threads can be used on the tubular member ends and the coupling, but fail to explicitly disclose wedge threads.   DeLange et al. teaches (paragraph 0057) the use of wedge threads in a pipe coupling for the purpose of providing the known advantages of wedge threads, thereby creating the largest possible contact surface area at make-up to provide superior compression.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided the threads of the tubular members and the coupling to be wedge threads, as taught by DeLange et al. and known in the art, for the purpose of creating the largest possible contact surface area at make-up to provide superior compression.  
Re Clm 13:  Perkins et al. discloses that between the steps of making- up the second proximal pin end of the second tubular member into the coupling with the recommended make-up torque and applying the over-torque, installing a string comprised of a plurality of interconnected made-up tubular goods connections in a wellbore (see Summary of Invention)
Re Clm 14:  Perkins et al. disclose wherein rotating the string in the wellbore to apply the over-torque (col 5 - col 6).
Re Clm 15:  Perkins et al. fails to explicitly disclose wherein applying the over-torque comprises applying the over-torque when at least a portion of the string is disposed in a horizontal portion of said wellbore.  Examiner notes that horizontal portions of wellbores are extremely well-known in the art.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided the method of connection of Perkins et al. as modified above, where at least a portion of the connecting string is disposed in a horizontal position.
16. (New) The method of claim 12, wherein making-up the second proximal pin end of the second tubular member into the coupling with the recommended make-up torque comprises making-up the second proximal pin end of the second tubular member into the coupling with the recommended make-up torque such that the second proximal pin end face is at a distance of at least 0 millimeters (mm) exclusive of axial interference between the first and second tubular members through the first and second proximal pin end faces (col 5, lines 10-44), and applying the over-torque to move the second proximal pin end face in contact with the first proximal pin end face comprises applying the over-torque to move the second proximal pin end face in contact with the first proximal pin end face to a distance less than 0 mm to create the axial interference between the first and second tubular members through the first and second proximal pin end faces (col 5, line 44 – col 6, line 4).
Re Clm 17:  Examiner notes that Perkins et al. as modified by DeLange et al. fail to explicitly disclose the wedge coefficient as required by claim 4, nor does Perkins et al. as modified by DeLange explicitly disclose the over-torque being in a range of 150%-250% of the optimum make-up torque as required by claim 5.  Examiner notes, however, that increasing or decreasing thread widths is well-known in the art based on the desired result and that one having ordinary skill in the art before the effective filing date of the present invention would have arrived at the claimed width coefficient by routine experimentation of straightforward possibilities.  Examiner further notes that providing an over-torque between 150%-250% of the optimum make-up torque would have been an obvious selection based on desired results during routine experimentation.
Re Clm 18:  Perkins et al. as modified above discloses wherein each of the first and second internal wedge threads, the first external wedge thread, and the second external wedge thread comprises a dovetail wedge thread (as noted in paragraph 0057 of DeLange et al.).
Re Clm 19:  DeLange et al. further teaches wherein the first external wedge thread comprises a first vanishing wedge thread and the second external wedge thread comprises a second vanishing wedge thread (fig 5), and the first vanishing wedge thread extends from a predetermined first point on the first tubular member defined by a first vanishing point of the first external wedge thread, and the second vanishing wedge thread extends from a predetermined second point on the second tubular member defined by a second vanishing point of the second external wedge thread (vanishing points of first and second threads are proximate the ends of the coupling member).  This is taught for the purpose of the well-known purpose of vanishing threads to enhance both tension and compression capabilities of integral connections when applied to sections of full pipe body wall thickness.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided the connection of Perkins et al. with vanishing threads, as further taught by DeLange et al., for the purpose of enhancing both tension and compression capabilities of integral connections.
Re Clm 20:  Perkins et al. as modified above discloses wherein a first taper pitch diameter of the first external wedge thread intersects a first outer diameter of the first tubular member at the first vanishing point, and a second taper pitch diameter of the second external wedge thread intersects a second outer diameter of the second tubular member at the second vanishing point, and the predetermined first point on the first external wedge thread is located on the first tubular member between the first distal pin end and the first proximal pin end face, and the predetermined second point on the second external wedge thread is located on the second tubular member between the second distal pin end and the second proximal pin end face (as shown in fig 5 of DeLange et al.).
Re Clm 21:  Perkins et al. as modified above suggest: making-up a first external wedge thread of the first tubular member in the first internal wedge thread of the coupling and creating an interference of the first external wedge thread with the first internal wedge thread to create at least a portion of the recommended make-up torque, and making-up a second external wedge thread of the second tubular member in the second internal wedge thread of the coupling and creating an interference of the second external wedge thread with the second internal wedge thread to create at least another portion of the recommended make-up torque.  Examiner notes that the recommended (predetermined make-up torque is applied to the interference of the wedge threads only to get the faces to engage (prior to the over-torque).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060. The examiner can normally be reached Monday-Friday 8a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN P MASINICK/Primary Examiner, Art Unit 3678